Case 1:17-cr-20016-RAR Document 241 Entered on FLSD Docket 09/19/2021 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 17-CR-20016-RAR

  UNITED STATES OF AMERICA,

  v.

  ETELBERTO PAYAN SALAZAR,

        Defendant.
  ________________________________/

       ORDER DENYING RENEWED MOTION FOR COMPASSIONATE RELEASE

         THIS CAUSE comes before the Court on Defendant Etelberto Payan Salazar’s Renewed

  Motion for Compassionate Release and Reduction of Sentence to Time-Served to Enable

  Immediate Transfer to the Custody of U.S. Immigration and Customs Enforcement for

  Removal/Deportation Proceedings Pursuant to the Immigration and Nationality Act [ECF No. 224]

  (“Renewed Motion”), filed on July 13, 2021. Defendant requests a reduction of his sentence

  pursuant to 18 U.S.C. section 3582(c)(1)(A)(i) and Section 604 of the First Step Act due to the

  COVID-19 pandemic. On August 25, 2021, the Government filed a Response in Opposition to

  Defendant’s Renewed Motion [ECF No. 232] (“Response”). Having considered the parties’

  submissions, the record, and being otherwise fully advised in the premises, it is

         ORDERED AND ADJUDGED that Defendant’s Motion is DENIED as set forth herein.

                                           BACKGROUND

         On July 17, 2017, Defendant was arrested in Colombia for drug-related offenses. On June

  20, 2019, Defendant was extradited to the United States. On October 10, 2019, Defendant pleaded

  guilty to one count of conspiring with others to distribute more than five (5) kilograms of cocaine,

  knowing that it was to be unlawfully imported into the United States in violation of Title 21, United



                                              Page 1 of 5
Case 1:17-cr-20016-RAR Document 241 Entered on FLSD Docket 09/19/2021 Page 2 of 5




  States Code, section 959(a)(2); all in violation of Title 21, United States Code, section 963. See

  Plea Agreement [ECF No. 119]. Specifically, Defendant pleaded guilty to using maritime vessels

  to ship at least 3,000 kilograms of cocaine into the United States. See Stipulated Factual Proffer

  [ECF No. 118]. On December 19, 2019, Defendant was sentenced to 100 months imprisonment,

  followed by two years of supervised release. See Judgment [ECF No. 160]. Defendant is currently

  housed at the Federal Medical Center (“FMC”) in Devens, Massachusetts, which specializes in

  treating inmates with medical conditions that require constant care. To date, Defendant has served

  approximately 50 months of his sentence, 24 of which were served in prison in Colombia.

  Defendant’s tentative release date is the summer of 2024. And as a foreign citizen, Defendant will

  be placed in removal proceedings at the conclusion of his sentence for removal to Colombia.

         On April 3, 2020, Defendant petitioned the Warden of FMC for compassionate release.

  See Inmate Request for Compassionate Release Consideration [ECF No. 194-3].            Said request

  was denied on April 30, 2020. See Denial of Request for Compassionate Release [ECF No. 182-

  1] (“Warden’s Denial”).

                                             ANALYSIS

         The Court, having reviewed this case again, finds that while Defendant’s circumstances

  are “extraordinary and compelling” under section 3582(c)(1)(A), the factors set forth in 18 U.S.C.

  § 3553(a) weigh against Defendant’s release at this time.

         To grant a motion for compassionate release, the Court must find “extraordinary and

  compelling circumstances,” and in doing so, must fashion a reduction in sentence that is

  “consistent with applicable policy statements issued by the [United States] Sentencing

  Commission.” 18 U.S.C. § 3582(c)(1)(A). If the Court finds that “extraordinary and compelling

  circumstances” exist, the court then considers “the factors set forth in 18 U.S.C. § 3553(a), to the



                                              Page 2 of 5
Case 1:17-cr-20016-RAR Document 241 Entered on FLSD Docket 09/19/2021 Page 3 of 5




  extent they are applicable” and must make a finding that the defendant is not a danger to the safety

  of any other person in the community. U.S.S.G. § 1B1.13.

         A. Defendant Has a Terminal Illness

         For the sake of brevity, the Court will not restate the section 3582(c)(1)(A) analysis laid

  out in its July 8, 2020 Order Denying Motion for Compassionate Release [ECF No. 207] (“Order”).

  As set out in the Order, there is no doubt that Defendant suffers from a terminal illness with an

  end of life trajectory, fitting squarely within the Sentencing Commission’s definition of an

  “extraordinary and compelling reason” that may warrant a reduction in sentence. Id. at 4.

  However, as explained below, the section 3553(a) factors continue to weigh against granting

  compassionate release at this time.

         B. Section 3553(a) Factors Weigh Against Compassionate Release

         Even where a defendant has a terminal illness, a motion for compassionate release cannot

  be granted unless a court finds that the section 3553(a) factors weigh in favor of compassionate

  release. See 18 U.S.C. § 3582(c)(1)(A); U.S.S.G. § 1B1.13. Since the Court last reviewed

  Defendant’s Motion, Defendant has continued to behave exemplarily in prison and his need for

  continual medical care has not changed. However, these factors are still outweighed by the nature

  and circumstances of the offense and the need for the sentence imposed to: (1) reflect the

  seriousness of the offense; (2) promote respect for the law; (3) provide just punishment for the

  offense; (4) afford adequate deterrence to criminal conduct; and (5) protect the public from further

  crimes of the defendant. See 18 U.S.C. § 3553(a).

         Defendant brings this Renewed Motion having now served exactly half of his 100-month

  sentence, a below-Guidelines sentence which already accounted for Defendant’s health condition.

  As the Court explained in its previous Order, the seriousness of Defendant’s offense of conviction



                                              Page 3 of 5
Case 1:17-cr-20016-RAR Document 241 Entered on FLSD Docket 09/19/2021 Page 4 of 5




  cannot be understated. Releasing Defendant now—when he has served just half of his already-

  reduced sentence for a serious drug-trafficking offense—would not promote respect for the law,

  provide just punishment for the offense, or afford adequate deterrence. See, e.g., United States v.

  Seshan, No. 14 CR. 620 (JFK), 2020 WL 2215458, at *4 (S.D.N.Y. May 6, 2020) (denying motion

  for compassionate release to defendant with renal failure at FMC due to § 3553(a) factors); see

  also United States v. Montevecchi, No. 18 CR. 15 (AKH), 2020 WL 3051335, at *2 (S.D.N.Y.

  Jun. 8, 2020); accord UNITED STATES OF AMERICA v. FRANCISCO SANTIBANEZ,

  Defendant., No. 13-CR-912 (RJS), 2020 WL 3642166, at *3 (S.D.N.Y. Jul. 6, 2020).

         The Court commends Mr. Salazar’s disciplinary record in prison and is sympathetic to his

  health condition. But releasing Defendant at the one-half mark of his sentence would stand in

  stark contrast with inmates seeking release after serving the majority their incarceration (i.e.

  serving 60% or more of their sentence). See, e.g., United States v. Rodriguez, No. 2:03-CR-00271,

  2020 WL 1627331, at *10 (E.D. Pa. Apr. 1, 2020) (granting motion for compassionate release to

  defendant who had served seventeen years of a twenty-year sentence); United States v. Barbuto,

  No. 18-CR-80122, [ECF No. 314] (S.D. Fla. Apr. 28, 2020) (granting compassionate release to

  defendant who had 3 months left to serve of a 36-month sentence); United States v. Oreste, No.

  14-20349, [ECF No. 200] (S.D. Fla. Apr. 6, 2020) (granting motion for compassionate release

  where defendant had served 60 months of his 100-month sentence). Mr. Salazar is just at the

  midway point of his sentence. Under these circumstances, his release would effectively subvert

  the sentence the Court thoughtfully imposed and undermine the goals of just punishment and

  general deterrence. The Court is not foreclosing the possibility of future relief based on Mr.

  Salazar’s health, but to release him right now, just at the 50% mark of his sentence, is incompatible




                                              Page 4 of 5
Case 1:17-cr-20016-RAR Document 241 Entered on FLSD Docket 09/19/2021 Page 5 of 5




  with the offense of conviction. Because the Court finds that the section 3553(a) factors are

  inconsistent with the termination of Mr. Salazar’s prison sentence, his Motion must be denied. 1

                                            CONCLUSION

         For the foregoing reasons, it is hereby

         ORDERED AND ADJUDGED that Defendant Etelberto Payan Salazar’s Renewed

  Motion for Compassionate Release [ECF No. 224] is DENIED.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 18th day of September, 2021.



                                                             _________________________________
                                                             RODOLFO A. RUIZ II
                                                             UNITED STATES DISTRICT JUDGE




  1
    Given the Court’s finding that the section 3553(a) factors mandate denial of Defendant’s Motion, the
  Court need not address the section 3582(a)(1)(A) requirement that a defendant seeking release must not
  pose a danger to the community. Nonetheless, as stated at sentencing, the Court remains of the view that
  Defendant, if released, would likely not pose a danger to the community given his medical
  condition. See Sentencing Tr. at 23.

                                               Page 5 of 5
